Exhibit 99 FOR IMMEDIATE RELEASE RPC, Inc. Plans to Announce Second Quarter 2008 Financial Results during a Conference Call on July 23, ATLANTA, July 8, 2008 – RPC Incorporated (NYSE: RES) announced today that it will release its financial results for the second quarter ended June 30, 2008 on Wednesday, July 23, 2008 before the market opens.In conjunction with its earnings release, the Company will host a conference call to review the Company's financial and operating results on Wednesday, July 23, 2008 at 9 a.m.
